Citation Nr: 1527362	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected hypersensitivity with contact urticaria and anaphylaxis and shortness of breath (now claimed as allergies to latex, rubber, and plastic allergy).

2.  Entitlement to service connection for a cognitive disorder, not otherwise specified, to include as secondary to service-connected hypersensitivity with contact urticaria and anaphylaxis and shortness of breath (now claimed as allergies to latex, rubber, and plastic allergy).

3.  Entitlement to an increased rating greater than 40 percent for hypersensitivity with contact urticaria and anaphylaxis and shortness of breath (now claimed as allergies to latex, rubber, and plastic allergy).

4.  Entitlement to an increased rating greater than 10 percent for arthroscopic surgery of the left knee with arthritis.

5.  Entitlement to an increased rating greater than 10 percent for Morton's disease.

6.  Entitlement to a compensable rating for stress fracture of the right leg (now claimed as pain for bilateral stress fractures of the legs).

7.  Entitlement to a compensable rating for stress fracture of the left leg (now claimed as pain for bilateral stress fractures of the legs).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

9.  Entitlement to special monthly compensation based on the need for aid and attendance / housebound.

10.  Whether the Veteran is competent for the purposes of handling disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran, her son, and her daughter-in-law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, July 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran had a hearing before the undersigned in November 2012.  A transcript of the hearing has been associated with the Virtual VA electronic claims file.

Initially, the Board notes that a December 2014 rating decision granted entitlement to service connection for arthritis of the left knee and combined the service-connected disability with the Veteran's service-connected arthroscopic surgery of the left knee, continuing the 10 percent rating assigned.  As an increased rating claim for the left knee was properly in appellate status, the Board finds that the left knee claim in its entirety, including the arthritis disability, is properly before the Board and the claim has been recharacterized as listed above.  

The claims file includes additional evidence, namely VA medical records, associated with the file since the time of the last supplemental statement of the case (SSOC) issued by the RO in June 2012.  The new evidence is not relevant to the issue of her competency to handle VA monetary benefits.  See 38 C.F.R. § 20.1304(c) (2014) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.").  For this reason, the absence of a waiver as to such evidence does not prejudice the Veteran as to this issue, and the Board will proceed to adjudicate this claim.

In addition to the foregoing, the Board notes that the RO issued a December 2014 SOC on the issues of entitlement to service connection for elevated blood cholesterol, nerve damage left leg, nerve damage right leg, and arthritis right leg, as well as an increased rating for hypertension and an earlier effective date for the grant of service connection for hypertension.  The Veteran filed a timely substantive appeal as to the issues in December 2014.  In March 2015, the RO acknowledged the Veteran's request for a Board hearing at a local VA office and indicated that one would be scheduled.  As such hearing has not been held, but is contemplated and being scheduled, and the issues have not been certified to the Board, the Board concludes that no further discussion of these issues is currently warranted.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The above-listed issues other than the Veteran's competency to handle disbursement of VA funds are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not competent to handle direct disbursement of her funds for VA purposes.


CONCLUSION OF LAW

The criteria for a finding of competency to handle direct disbursement of the Veteran's funds for VA purposes are not met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In general, the Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  The term "claimant" as used in the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U.S. Code.  The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his/her benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA is not applicable to this issue.

Nevertheless, the Board notes that that VA has complied in full with the due process provisions of the regulation governing competency determinations.  See 38 C.F.R. § 3.353(e).  The finding was proposed in a July 2010 rating decision, with notice provided in July 2010 correspondence.  The Veteran failed to avail herself of any of the procedures outlined in the July 2010 notice and a final determination that the Veteran was not competent was issued in February 2011.

Law and Analysis

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

There is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.  

The Board has reviewed the evidence of record and concludes that the Veteran is not competent to handle the disbursement of her VA benefits.  In so finding, the Board acknowledges the presumption in favor of competency; however, despite her desire to be declared competent, the evidence of record clearly and convincingly supports a finding of incompetency.

In reaching that conclusion, the Board notes that numerous medical professionals have found the Veteran to be incapable of managing her VA benefits disbursements.  For example, in a June 2010 VA Form 21-2680 ("Examination for Housebound Status or Permanent Need for Regular Aid and Attendance"), the examiner stated that the Veteran was unable to manage her own financial affairs.  The explanation was that her cognitive deficits limited her ability to responsibly manage her finances.  

Similarly, a VA Form 21-4138 ("Statement in Support of Claim"), received in August 2010, included a March 2010 finding by a VA physician that the Veteran was mentally incapable of handling her finances.  The basis for the incompetency was a seizure disorder with history of subarachnoid hemorrhage that was manifested by seizure, confusion, and altered mental status (including forgetfulness).  

A January 2011 VA psychiatric examination report also included the opinion that, "Due to her cognitive deficits, she lacks capacity to manage funds for VA purposes."  

Finally, in a January 2014 VA Form 21-2680 ("Examination for Housebound Status or Permanent Need for Regular Aid and Attendance"), the examiner stated that the Veteran was unable to manage her own financial affairs.  The explanation was that due to cognitive impairment another individual was needed to provide financial management.  

During her November 2012 Board hearing, the sole evidence in support of her contention that she should be found competent to manage her VA benefits payments was her admission that she had signed her name backwards to a waiver for the consideration of new evidence by the agency of original jurisdiction.  Review of the claims file includes numerous other examples of the Veteran having signed her name backwards to documents submitted to VA. 

In sum, the medical opinions of record universally have concluded that the Veteran is not competent to properly manage her financial affairs.  The evidence is clear and convincing; the Veteran lacks the mental capacity to contract or to manage her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).


ORDER

Restoration of competency status for VA benefit purposes is denied.


REMAND

Service Connection 

The Veteran also has claimed entitlement to service connection for a seizure disorder and a cognitive disorder.  Both of these disabilities the Veteran contends were caused or aggravated by her service-connected hypersensitivity with contact urticaria and anaphylaxis and shortness of breath (now claimed as allergies to latex, rubber, and plastic allergy).

The Veteran was afforded VA examination for the claimed seizure disorder in December 2010 and for the claimed cognitive disorder in January 2011.  Each of the resulting examination reports concluded that the service-connected latex allergy and residuals did not cause the seizure disorder or cognitive disorder.  Neither opinion, however, considered whether the disorder at issue had been aggravated by the service-connected disability.  As such, addenda opinions are required to consider this aspect of the Veteran's claim.

Increased Ratings

The Veteran contends that her service-connected left knee disability, hypersensitivity with contact urticaria and anaphylaxis and shortness of breath (now claimed as allergies to latex, rubber, and plastic allergy), Morton's disease, and right and left leg stress fractures are more severe than currently rated.  The Board finds that a remand is necessary for each of these issues.  

As to the Morton's disease, the Veteran was granted entitlement to service connection for Morton's disease in an April 1995 rating decision based on a medical finding of bilateral Morton's neuroma.  After filing her claim for increased rating, the Veteran was afforded a VA examination in March 2010; however, the examiner only evaluated the Veteran's left foot.  In a July 2010 VA examination of the right leg the examiner also failed to consider or evaluate the Veteran's Morton's disease of the right foot.  The Board acknowledges that the Veteran's current 10 percent rating under Diagnostic Code 5279 does not distinguish between unilateral and bilateral neuroma; however, potential higher or separate ratings are available under the other diagnostic codes for the foot.  As such, another VA examination is required.

As to the right and left leg stress fractures and left knee disability, during her June 2012 Board hearing the Veteran discussed instability of the lower extremities that required the use of a cane to prevent falling.  Such symptoms were not discussed at the time of the last VA examinations of record for these extremities and, as such, the Board concludes that a new examination or examinations are necessary to consider the current severity of the Veteran's disabilities.

As to the Veteran's hypersensitivity with contact urticaria and anaphylaxis and shortness of breath (now claimed as allergies to latex, rubber, and plastic allergy), numerous VA treatment records have been associated with the Virtual VA electronic claims file since the time of the last RO adjudication of the claim and the last VA examination of record (from March 2010).  These records include numerous treatments for these problems, including multiple trips to the emergency room due to severe symptoms.  Given that over 5 years has passed since the last VA examination for this disability and the ongoing treatment with multiple emergency room visits suggesting a possible worsening of the severity of the associated symptoms, the Board concludes that another VA examination is required for this claim.

Special Monthly Compensation

The Board notes that since the last RO adjudication of this claim additional evidence relevant to this issue has been added to the claims file.  Moreover, the claim is inextricably intertwined with the pending increased rating claims remanded herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

TDIU

Finally, the Board notes that in multiple medical and lay statements submitted of record, including during the November 2012 Board hearing, the Veteran has indicated that she is unemployable due to multiple disabilities, including several of the above service-connected disabilities and others to which entitlement to service connection has been claimed.  In light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation, the Board concludes that the matter is appropriately before the Board.  See id.; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA medical records from December 2014 to the present with the claims file.

2.  Provide the Veteran with appropriate notice as to how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information.

3.  Obtain a supplemental opinion from the examiner who conducted the December 2010 VA examination for the Veteran's claimed seizure disorder.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The reviewer / examiner is requested to review the claims file and to indicate that such a review has been accomplished.  The reviewer / examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed seizure disorder was aggravated by the Veteran's service-connected hypersensitivity with contact urticaria and anaphylaxis and shortness of breath (now claimed as allergies to latex, rubber, and plastic allergy).

The reviewer / examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The reviewer / examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's / examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The term aggravation means a permanent worsening of the disability beyond its natural progress.

If the reviewer / examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Obtain a supplemental opinion from the examiner who conducted the January 2011 VA examination for the Veteran's claimed cognitive disorder.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The reviewer / examiner is requested to review the claims file and to indicate that such a review has been accomplished.  The reviewer / examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed cognitive disorder was aggravated by the Veteran's service-connected hypersensitivity with contact urticaria and anaphylaxis and shortness of breath (now claimed as allergies to latex, rubber, and plastic allergy).

The reviewer / examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The reviewer / examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's / examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The term aggravation means a permanent worsening of the disability beyond its natural progress.

If the reviewer / examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Schedule the Veteran for appropriate VA examinations in order to determine the current severity of her (a) left knee, (b) left leg stress fracture, (c) right leg stress fracture, (d) Morton's disease (specifically to include both the right and left foot), and (e) hypersensitivity with contact urticaria and anaphylaxis and shortness of breath (now claimed as allergies to latex, rubber, and plastic allergy) disabilities.  The complete claims file must be provided to the examiners for review in conjunction with the examinations, and the examiners should note that it has been reviewed.  The examination reports also should discuss the impact of the disabilities on the Veteran's occupational functioning.

6.  After the above is complete, readjudicate the Veteran's claims, to include TDIU.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


